Case 2:20-bk-16475-ER   Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10   Desc
                        Main Document     Page 1 of 35
Case 2:20-bk-16475-ER   Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10   Desc
                        Main Document     Page 2 of 35
Case 2:20-bk-16475-ER                                           Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                                                                               Desc
                                                                Main Document     Page 3 of 35

                                                                                            Neumedicines Inc.
                                                                                      Stock Options Vesting Schedule
                                                                                                 08/03/20
                            Continuous                                                                              Max # of   # of Months
                           Services with                                                             # of Months Months For for Vested                                    Vested                  Expiration Date for
            Current        Neumedicines      Date       Options      Date    Date Vested # of Months beyond First Fully Vested    Option     Vested                    Options to be   Unvested Current Employees
   Employees/Consultants       as of       Granted      Granted     Vested for First 25%    Vested       Year      (Excluding  Calculation   Options     Expired        Exercised       Options     & Consultants
  Anderson, W. French        08/03/20      05/17/19        50,000   05/17/19                  14                       36           14         19,444                        19,444        30,556      05/17/29
  Buckel, Scott              08/03/20      11/24/14        65,000   11/25/15 11/25/15         57          57           36           36         65,000                        65,000             ‐      11/24/24
  Buckel, Scott              08/03/20      10/01/18         6,000   10/01/18                   1                        1            1           6,000                        6,000             ‐      10/01/28
  Buckel, Scott              08/03/20      10/01/18        30,000   11/01/18                   6                        6            6         30,000                        30,000             ‐      10/01/28
  Buckel, Scott              08/03/20      11/01/18        18,125   11/01/18                   6                        6            6         18,125                        18,125             ‐      11/01/28
  Buckel, Scott              08/03/20      07/01/19        13,518   07/01/19                   1                        1            1         13,518                        13,518             ‐      07/01/29
  Buckel, Scott              08/03/20      02/01/20        47,314   02/01/20                   1                        1            1         47,314                        47,314             ‐      02/01/30
  Cheung, Hebron             08/03/20      10/01/18         8,333   10/01/18                   1                        1            1           8,333                        8,333             ‐      10/01/28
  Cheung, Hebron             08/03/20      10/01/18        41,667   11/01/18                   6                        6            6         41,667                        41,667             ‐      10/01/28
  Cheung, Hebron             08/03/20      11/01/18         4,533   11/01/18                   6                        6            6           4,533                        4,533             ‐      11/01/28
  Cheung, Hebron             08/03/20      07/01/19        12,978   07/01/19                   1                        1            1         12,978                        12,978             ‐      07/01/29
  Cheung, Hebron             08/03/20      02/01/20        45,421   02/01/20                   1                        1            1         45,421                        45,421             ‐      02/01/30
  Edelman, Martin J.         08/03/20      03/28/19        50,000   03/28/19   03/28/19      16                       36           16          30,556                        30,556        19,444      03/28/29
  Gallaher, Timothy          08/03/20      06/24/19        50,000   06/24/19   06/24/19      13                       36           13          18,056                        18,056        31,944      06/24/29
  Lawrence, Chris            08/03/20      12/01/11        75,000   12/01/12   12/01/12      93           93          36           36          75,000                        75,000             ‐      12/01/21
  Lawrence, Chris            08/03/20      12/11/13        15,000   12/12/14   12/12/14      68           68          36           36          15,000                        15,000             ‐      12/12/23
  Lawrence, Chris            08/03/20      11/24/14        25,000   11/25/15   11/25/15      57           57          36           36          25,000                        25,000             ‐      11/24/24
  Lawrence, Chris            08/03/20      09/15/15        10,000   09/15/15   09/15/15      59           59          48           48          10,000                        10,000             ‐      09/15/25
  Lawrence, Chris            08/03/20      10/01/18        16,667   10/01/18                  1                        1            1          16,667                        16,667             ‐      10/01/28
  Lawrence, Chris            08/03/20      10/01/18        83,333   11/01/18                  6                        6            6          83,333                        83,333             ‐      10/01/28
  Lawrence, Chris            08/03/20      07/01/19        16,444   07/01/19                  1                        1            1          16,444                        16,444             ‐      07/01/29
  Lawrence, Chris            08/03/20      02/01/20        57,552   02/01/20                  1                        1            1          57,552                       57,552              ‐      02/01/30
  Maroongroge, Supaporn      08/03/20      12/01/11       150,000   12/01/12   12/01/12      93           93          36           36         150,000                      150,000              ‐      12/01/21
  Maroongroge, Supaporn      08/03/20      12/11/13        30,000   12/12/14   12/12/14      68           68          36           36          30,000                       30,000              ‐      12/12/23
  Maroongroge, Supaporn      08/03/20      02/20/15        10,000   02/21/16   02/21/16      54           54          36           36          10,000                       10,000              ‐      02/20/25
  Maroongroge, Supaporn      08/03/20      10/01/18         3,333   10/01/18                  1                        1            1           3,333                        3,333              ‐      10/01/28
  Maroongroge, Supaporn      08/03/20      10/01/18        16,667   11/01/18                  6                        6           6           16,667                        16,667             ‐      10/01/28
  Maroongroge, Supaporn      08/03/20      11/01/18        23,333   11/01/18                  6                        6           6           23,333                        23,333             ‐      11/01/28
  Maroongroge, Supaporn      08/03/20      07/01/19        11,236   07/01/19                  1                        1           1           11,236                        11,236             ‐      07/01/29
  Maroongroge, Supaporn      08/03/20      02/01/20        39,326   02/01/20                  1                        1           1           39,326                        39,326             ‐      02/01/30
  Nir, Raphael               08/03/20      06/07/19        50,000   06/07/19   06/07/19      14                       36           14          19,444                       19,444         30,556      06/07/29
  Tom, Jamie                 08/03/20      12/01/11       100,000   12/01/12   12/01/12      93           93          36           36         100,000                      100,000              ‐      12/01/21
  Tom, Jamie                 08/03/20      12/11/13        20,000   12/12/14   12/12/14      68           68          36           36          20,000                       20,000              ‐      12/12/23
  Tom, Jamie                 08/03/20      11/24/14        10,000   11/25/15   11/25/15      57           57          36           36          10,000                       10,000              ‐      11/24/24
  Tom, Jamie                 08/03/20      10/01/18         5,333   10/01/18                  1                        1           1            5,333                         5,333             ‐      10/01/28
  Tom, Jamie                 08/03/20      10/01/18        26,667   11/01/18                  6                        6           6           26,667                        26,667             ‐      10/01/28
  Tom, Jamie                 08/03/20      11/01/18        21,666   11/01/18                  6                        6           6           21,666                        21,666             ‐      11/01/28
  Tom, Jamie                 08/03/20      07/01/19        13,576   07/01/19                  1                        1           1           13,576                        13,576             ‐      07/01/29
  Tom, Jamie                 08/03/20      02/01/20        47,519   02/01/20                  1                        1            1          47,519                        47,519             ‐      02/01/30
  Vainstein, Vladimir        08/03/20      12/20/12        50,000   12/21/13   12/21/13      80           80          36           36          50,000                        50,000             ‐      12/21/22
  Vainstein, Vladimir        08/03/20      12/11/13        30,000   12/12/14   12/12/14      68           68          36           36          30,000                        30,000             ‐      12/12/23
  Vainstein, Vladimir        08/03/20      09/15/15         5,000   09/15/15   09/15/15      59           59          48           48           5,000                         5,000             ‐      09/15/25
  Vainstein, Vladimir        08/03/20      10/01/18        10,000   10/01/18                 22                        6           22          10,000                        10,000             ‐      10/01/28
  Vainstein, Vladimir        08/03/20      01/15/19        25,000   01/15/19                 18                       48           18           9,375                         9,375        15,625      01/15/29


  Total for Current
  Employees/Consultants                                 1,440,541                                                                            1,312,416             0      1,312,416      128,125


                           Granted date Granted price
                             1/8/2007       0.0001
                             12/01/11         0.75
                             12/01/12         0.85
                             12/11/13         0.62
                             5/1/2014         0.62
                           10/31/2014         0.60
                           11/24/2015         0.60
                            2/20/2015         0.60
                            9/15/2015         0.60
                            1/15/2016         0.77
                           11/30/2017         1.79
                            10/1/2018         0.90
                            11/1/2018         0.90
                            1/15/2019         0.89
                             2/1/2020         0.89
                    Case 2:20-bk-16475-ER       Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                       Desc
                                                Main Document     Page 4 of 35

                                                         Neumedicines Inc.
                                                            Warrants

                                    Exercise
Issued to             # of Shares    Price     Expiration   Note

                                                            Per p.13 of Libo agreement, warrant to purchase same number of shares purchased at 150% of
Libo Pharma Corp.         33,215       14.91     06/01/22
                                                            NM common stock at $110M valuation (i.e. $9.94/share)

                                                          Per p.2 of consulting agreement, 25% exercisable immediately with the balance issuable
                                                          ratably monthly over 3 years. The warrant shall become immediately exercisable with
Elliot Friedman          375,000        0.89     09/15/29
                                                          respect to 100% of the shares issuable thereunder immediately prior to the closing of a
                                                          Financing Transaction , Partnership Transaction or any Sale Transaction




Total                    408,215
    Case 2:20-bk-16475-ER     Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10          Desc
                              Main Document     Page 5 of 35

                              Neumedicines Inc.
                      List of Outstanding Stock Option

Name                                   # of Options     Option Price   Expiration

Ex-Employees
Dave Morash                                 14,583         0.62         12/31/20
Alex Arrow                                 150,000         0.60         12/07/21
Alex Arrow                                  16,667         0.60         12/07/21
Raphael Nir                                 50,000 *       0.89         06/07/29
Timothy K. Gallaher                         50,000 *       0.89         06/24/29


Current Employees/BOD/Consultants
Lena Basile                                 500,000        0.75         12/01/21    Deceased 04/11/20
Lena Basile                                 100,000        0.62         12/12/23
Lena Basile                                  50,000        0.60         09/15/25
Lena Basile                               1,680,000        0.60         12/27/26
Lena Basile                                 500,000        0.90         10/01/28
Lena Basile                                  28,324        0.89         07/01/29
Lena Basile                                  99,134        0.89         02/01/30
Scott Buckel                                 65,000        0.60         11/24/24
Scott Buckel                                 36,000        0.90         10/01/28
Scott Buckel                                 18,125        0.90         11/01/28
Scott Buckel                                 13,518        0.89         07/01/29
Scott Buckel                                 47,314        0.89         02/01/30
Hebron Cheung                                50,000        0.90         10/01/28
Hebron Cheung                                 4,533        0.90         11/01/28
Hebron Cheung                                12,978        0.89         07/01/29
Hebron Cheung                                45,421        0.89         02/01/30
Martin Edelman                               50,000 *      0.89         03/28/19
Chris Lawrence                               75,000        0.75         12/01/21
Chris Lawrence                               15,000        0.62         12/12/23
Chris Lawrence                               25,000        0.60         11/24/24
Chris Lawrence                               10,000        0.60         09/15/25
Chris Lawrence                              100,000        0.90         10/01/28
Chris Lawrence                               16,444        0.89         07/01/29
Chris Lawrence                               57,552        0.89         02/01/30
Supaporn Maroongroge                        150,000        0.75         12/01/21
Supaporn Maroongroge                         30,000        0.62         12/12/23
Supaporn Maroongroge                         10,000        0.60         12/01/21
Supaporn Maroongroge                         20,000        0.90         10/01/28
Supaporn Maroongroge                         23,333        0.90         11/01/28
Supaporn Maroongroge                         11,236        0.89         07/01/29
Supaporn Maroongroge                         39,326        0.89         02/01/30
Jamie Tom                                   100,000        0.75         12/01/21
    Case 2:20-bk-16475-ER      Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10   Desc
                               Main Document     Page 6 of 35

Jamie Tom                                    20,000     0.62       12/12/23
Jamie Tom                                    10,000     0.60       11/24/24
Jamie Tom                                    32,000     0.90       10/01/28
Jamie Tom                                    21,666     0.90       11/01/28
Jamie Tom                                    13,576     0.89       07/01/29
Jamie Tom                                    47,519     0.89       02/01/30
Vladimir Vainstein                           50,000     0.85       12/21/22
Vladimir Vainstein                           30,000     0.62       12/12/23
Vladimir Vainstein                            5,000     0.60       09/15/25
Vladimir Vainstein                           10,000     0.90       10/01/28
Vladimir Vainstein                           25,000 *   0.89       01/15/29
W. French Anderson                           50,000 *   0.89       05/17/29

Total outstanding options                 4,579,249


         Note * = Not fully vested.
Case 2:20-bk-16475-ER   Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10   Desc
                        Main Document     Page 7 of 35
             Case 2:20-bk-16475-ER                                         Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                                                     Desc
                                                                           Main Document     Page 8 of 35
 Fill in this information to identify the case:

 Debtor name            Neumedicines, Inc.

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)               2:20-bk-16475-ER
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $      20,611,396.05

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $      20,611,396.05


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $          702,970.65


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $            36,982.63

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        3,177,308.09


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          3,917,261.37




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
             Case 2:20-bk-16475-ER                            Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                  Desc
                                                              Main Document     Page 9 of 35
 Fill in this information to identify the case:

 Debtor name          Neumedicines, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-16475-ER
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Citibank                                               Checking                         0919                                  $45,350.00




            3.2.     Citibank                                               Checking                         6343                                    $8,477.87



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $53,827.87
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit

 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     Prepaid insurance                                                                                                               $2,750.63


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 2:20-bk-16475-ER                           Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                               Desc
                                                              Main Document    Page 10 of 35
 Debtor            Neumedicines, Inc.                                                                Case number (If known) 2:20-bk-16475-ER
                   Name




            8.2.     Advance payment for legal counsel related to patents                                                                       $53,370.00




 9.         Total of Part 2.                                                                                                                $56,120.63
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                                1,447.55   -                                   0.00 = ....                   $1,447.55
                                              face amount                              doubtful or uncollectible accounts
                                              Accounts Receivable


 12.        Total of Part 3.                                                                                                                   $1,447.55
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:           Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:           Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No. Go to Part 8.
       Yes Fill in the information below.
            General description                                                     Net book value of         Valuation method used   Current value of
                                                                                    debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 39.        Office furniture

 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            Aged office computer and printer                                                       $0.00                                                $0.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                       Desc
                                                              Main Document    Page 11 of 35
 Debtor         Neumedicines, Inc.                                                            Case number (If known) 2:20-bk-16475-ER
                Name




 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                   $0.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
             No
             Yes
 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Drug and research patents related to
            recombinant human IL-12 (Estimatd value not
            less than)                                                                      $0.00                                  $20,000,000.00



 61.        Internet domain names and websites
            www.http://neumedicines.com/                                                    $0.00                                         Unknown



 62.        Licenses, franchises, and royalties
            Libo and USC licensing agreements                                          Unknown                                            Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                      Desc
                                                              Main Document    Page 12 of 35
 Debtor         Neumedicines, Inc.                                                           Case number (If known) 2:20-bk-16475-ER
                Name



 66.        Total of Part 10.                                                                                                   $20,000,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

            Discovery Endorsement Policy                                                                                                 Unknown



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Grant from European Union                                                                                                  $500,000.00



            Vials of recombinant human interlukin (IL-12)                                                                                Unknown



            Cell lines used to process recombinant human IL-12                                                                           Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                     Desc
                                                              Main Document    Page 13 of 35
 Debtor         Neumedicines, Inc.                                                           Case number (If known) 2:20-bk-16475-ER
                Name


 78.       Total of Part 11.                                                                                                      $500,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 2:20-bk-16475-ER                                 Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                                  Desc
                                                                   Main Document    Page 14 of 35
 Debtor          Neumedicines, Inc.                                                                                  Case number (If known) 2:20-bk-16475-ER
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $53,827.87

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $56,120.63

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $1,447.55

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                            $20,000,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $500,000.00

 91. Total. Add lines 80 through 90 for each column                                                       $20,611,396.05             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $20,611,396.05




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
             Case 2:20-bk-16475-ER                            Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                       Desc
                                                              Main Document    Page 15 of 35
 Fill in this information to identify the case:

 Debtor name          Neumedicines, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)              2:20-bk-16475-ER
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Elliot Friedman                               Describe debtor's property that is subject to a lien                $470,000.00                         $0.00
        Creditor's Name                               All assets and personal property of the
        717 W. Olympic Blvd, Suite                    Debtor
        2007
        Los Angeles, CA 90015
        Creditor's mailing address                    Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        October 2019                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        Mao Qun Int'l. Investment
 2.2                                                                                                                      $232,970.65                         $0.00
        LLC                                           Describe debtor's property that is subject to a lien
        Creditor's Name                               All assets and personal property of the
        1F, No 22-2 Ln.189, Sec.1,                    Debtor
        Chengtai
        Rd, Wugu Dist. , New
        Taipei
        TAIWAN
        Creditor's mailing address                    Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                       Desc
                                                              Main Document    Page 16 of 35
 Debtor       Neumedicines, Inc.                                                                      Case number (if known)      2:20-bk-16475-ER
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $702,970.65

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Michael Lubic
        10100 Santa Monica Blvd., Suite 800                                                                   Line   2.2
        Los Angeles, CA 90064

        Nitto Avencia Pharma Services, Inc.
        10 Vanderbilt                                                                                         Line   2.2
        Irvine, CA 92618

        Sulmeyer Kupetz
        c/o Jeffrey M. Pomerance                                                                              Line   2.1
        333 Grand Avenue, Suite 3400
        Los Angeles, CA 90071




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 2:20-bk-16475-ER                            Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                             Desc
                                                              Main Document    Page 17 of 35
 Fill in this information to identify the case:

 Debtor name         Neumedicines, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)          2:20-bk-16475-ER
                                                                                                                                             Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $30,732.63         $30,732.63
           Christopher E. Lawrence                                   Check all that apply.
           156 Lombard St, #24                                        Contingent
           San Francisco, CA 94111                                    Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $6,250.00         $6,250.00
           Supaporn Maroongroge                                      Check all that apply.
           166 N. Ivy Ave. #A                                         Contingent
           Monrovia, CA 91016                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   52197                                 Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                         Desc
                                                              Main Document    Page 18 of 35
 Debtor       Neumedicines, Inc.                                                                      Case number (if known)            2:20-bk-16475-ER
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,108.00
          BioAgilytix Labs                                                    Contingent
          2300 Englert Dr., Suite G                                           Unliquidated
          Durham, NC 27713                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60,064.00
          Business Card Services                                              Contingent
          PO BOX 23066                                                        Unliquidated
          COLUMBUS, GA 37902-3066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3576
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $343,706.09
          Estate of Lena A. Basile                                            Contingent
          10426 Helendale Ave.                                                Unliquidated
          Tujunga, CA 91042                                                   Disputed
          Date(s) debt was incurred 6/2020
                                                                             Basis for the claim:    Unpaid Wages & Vacation Pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $170,422.00
          Foley & Lardner LLP                                                 Contingent
          555 South Flower ST, #4400                                          Unliquidated
          Los Angeles, CA 90071-2411                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7157
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,075.00
          Foley & Lardner LLP                                                 Contingent
          555 South Flower ST, #3500                                          Unliquidated
          Los Angeles, CA 90071-2411                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7157
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $142,126.00
          Ground Zero Pharmaceuticals, Inc                                    Contingent
          5405 Alton Parkway, Suite A-464                                     Unliquidated
          Irvine, CA 92604                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $127,394.00
          Hebron Cheung                                                       Contingent
          2724 Healther Heights Ave.                                          Unliquidated
          Arcadia, CA 91006                                                   Disputed
          Date(s) debt was incurred 6/2020
                                                                             Basis for the claim:    Unpaid Wages & Vacation Pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                         Desc
                                                              Main Document    Page 19 of 35
 Debtor       Neumedicines, Inc.                                                                      Case number (if known)            2:20-bk-16475-ER
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,566.00
          Herzog Fiesser & Partner                                            Contingent
          Postfach 26 02 32                                                   Unliquidated
          Munchen 80059                                                       Disputed
          Germany
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $101,141.00
          Hue Kha                                                             Contingent
          13235 Elmrock Ave.,                                                 Unliquidated
          Moorpark, CA 93021                                                  Disputed
          Date(s) debt was incurred      6/2020                              Basis for the claim:    Unpaid Wages & Vacation Pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,718.00
          ICON Clinical Research Ltd                                          Contingent
          South County Business Park,                                         Unliquidated
          Leopardstown, Dublin 18                                             Disputed
          Republic of Ireland
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0001                         Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $91,531.00
          Jamie Tom                                                           Contingent
          PO BOX 66053                                                        Unliquidated
          Arcadia, CA 91066                                                   Disputed
          Date(s) debt was incurred      6/2020                              Basis for the claim:    Unpaid Wages & Vacation Pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,500.00
          Labyrinth Strategic                                                 Contingent
          173 Highland Place,                                                 Unliquidated
          Monrovia, CA 91016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,000.00
          Lawrence R. Mitchell & Company                                      Contingent
          880 Apollo Street, Suite 140                                        Unliquidated
          El Segundo, CA 90245                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,030,306.00
          Libo Pharma                                                         Contingent
          10F, No 27-8, Sec.2, Zhongzheng E.                                  Unliquidated
          Tamsui Dist, New Taipei City 251,                                   Disputed
          Taiwan
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                         Desc
                                                              Main Document    Page 20 of 35
 Debtor       Neumedicines, Inc.                                                                      Case number (if known)            2:20-bk-16475-ER
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,313.00
          Nitto Avecia Pharma                                                 Contingent
          10 Vanderbilt                                                       Unliquidated
          Irvine, CA 92618                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,025.00
          Outcome Capital                                                     Contingent
          11921 Freedom Dr. Ste 730                                           Unliquidated
          Reston, VA 20190                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $194,104.00
          Raphael Nir                                                         Contingent
          227 Bridle Trail Rd.                                                Unliquidated
          Needham, MA 02492                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,215.00
          RMC Pharmaceutical Solutions Inc.                                   Contingent
          1851 Lefthand Circle Ste A                                          Unliquidated
          Longmont, CO 80501                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,000.00
          Scott Buckel                                                        Contingent
          8926 Glacier Ave                                                    Unliquidated
          Texas City, TX 77591                                                Disputed
          Date(s) debt was incurred      6/2020                              Basis for the claim:    Unpaid Wages & Vacation Pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $129,209.00
          Siegfried Irvine                                                    Contingent
          9342 Jeronimo Road                                                  Unliquidated
          Irvine, CA 92618                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $151,388.00
          Stanford University                                                 Contingent
          PO BOX 44253                                                        Unliquidated
          San Francisco, CA 94144-4253                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 2:20-bk-16475-ER                            Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                          Desc
                                                              Main Document    Page 21 of 35
 Debtor       Neumedicines, Inc.                                                                      Case number (if known)            2:20-bk-16475-ER
              Name

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $25,345.00
           Summit Analytical, LLC                                             Contingent
           8354 Northfield Blvd, Blvd G,                                      Unliquidated
           Suite 3700                                                         Disputed
           Denver, CO 80238
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,896.00
           The Coghlan Group                                                  Contingent
           1500- B Business Park Dr.,                                         Unliquidated
           Bastrop, TX 78602                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $11,847.00
           The Trustees of Columbia University                                Contingent
           C/O Clinical Trials Office                                         Unliquidated
           PO BOX 26453                                                       Disputed
           New York, NY 10087-6453
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,462.00
           Vladimir Vainstein                                                 Contingent
           Hakfir Street 56                                                   Unliquidated
           Jerusalem 96952                                                    Disputed
           ISRAEL
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $465,847.00
           Wilson Sonsini Goodrich & Rosati                                   Contingent
           650 Page Mill Road                                                 Unliquidated
           Palo Alto, CA 94304-1050                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Law Offices of James L. Leestma
           c/o James L. Leestma                                                                       Line     3.3
           7301 Topanga Canyon Blvd., St. 202
           West Hills, CA 91307                                                                             Not listed. Explain


 4.2       Mitchell A. Port
           9054 Cresta Drive                                                                          Line     3.3
           Los Angeles, CA 90035
                                                                                                            Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                     Desc
                                                              Main Document    Page 22 of 35
 Debtor       Neumedicines, Inc.                                                                  Case number (if known)       2:20-bk-16475-ER
              Name

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                     36,982.63
 5b. Total claims from Part 2                                                                       5b.   +   $                  3,177,308.09

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    3,214,290.72




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 2:20-bk-16475-ER                            Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                             Desc
                                                              Main Document    Page 23 of 35
 Fill in this information to identify the case:

 Debtor name         Neumedicines, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-16475-ER
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Licensing Agreement
              lease is for and the nature of
              the debtor's interest
                                                                                     Libo Pharma Corp.
                  State the term remaining                                           10F., No27-8, Sec.2
                                                                                     Zhongzheng E. Rd.
              List the contract number of any                                        New Taipei City
                    government contract                                              Taiwan


 2.2.         State what the contract or                  Collaboration
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining                                           University de Nantes
                                                                                     5, allee del I'lle Gloriette
              List the contract number of any                                        44093 Nantes Cedex 1
                    government contract                                              France




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                         Desc
                                                              Main Document    Page 24 of 35
 Fill in this information to identify the case:

 Debtor name         Neumedicines, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-16475-ER
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Estate of Lena                    10426 Helendale Ave.                             Elliot Friedman                 D
             Basile                            Tujunga, CA 91042                                                                 E/F
                                                                                                                                G




Official Form 206H                                                        Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                     Desc
                                                              Main Document    Page 25 of 35



 Fill in this information to identify the case:

 Debtor name         Neumedicines, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-16475-ER
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                 $69,906.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                                 $10,000.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                                $294,702.45
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 2:20-bk-16475-ER                           Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                          Desc
                                                              Main Document    Page 26 of 35
 Debtor       Neumedicines, Inc.                                                                        Case number (if known) 2:20-bk-16475-ER



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Timothy Gallaher                                            July 17, 2019                    $16,531.94           Compensation
               480 W. Norman Ave.                                          through July
               Arcadia, CA 91007                                           17, 2020
               President

       4.2.    Raphael Nir                                                 July 17, 2019                           $0.00
               227 Bridle Trail Road                                       through July
               Needham, MA 02492                                           17, 2020
               Chief Executive Officer

       4.3.    Hebron Cheung                                                                                       $0.00
               2724 Healther Heights Ave.
               NC 27240

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 2:20-bk-16475-ER                           Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                           Desc
                                                              Main Document    Page 27 of 35
 Debtor       Neumedicines, Inc.                                                                           Case number (if known) 2:20-bk-16475-ER



               Case title                                       Nature of case               Court or agency's name and                Status of case
               Case number                                                                   address
       7.1.    Elliot Friedman v.                               1) Breach of                 United States District Court               Pending
               Neumedicines Inc., et al.                        Contract (Oral); 2)          Central District of California             On appeal
               2:19-cv-06731                                    Breach of                    Western Division - Los                       Concluded
                                                                Consulting                   Angeles
                                                                Agreement;                   350 W. 1st Street, Suite
                                                                Intentional                  4311
                                                                Misrepresentation            Los Angeles, CA 90012
                                                                ; 4) Negligent
                                                                Misrepresentation
                                                                ; 5) Accounts
                                                                Stated; 6) Breach
                                                                of Fiduciary Duty;
                                                                7) Declaratory
                                                                Relief; 8)
                                                                Quasi-Contract; 9)
                                                                Promissory
                                                                Estoppel; and 10)
                                                                Quantum Meruit


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                                Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss                 Value of property
       how the loss occurred                                                                                                                                        lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                     Desc
                                                              Main Document    Page 28 of 35
 Debtor        Neumedicines, Inc.                                                                        Case number (if known) 2:20-bk-16475-ER



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Weintraub & Selth, APC
                 11766 Wilshire Blvd., Suite
                 1170
                 Los Angeles, CA 90025                                                                                         07/16/2020             $36,717.00

                 Email or website address
                 www.wsbankruptcylaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     133 N. Altadena Dr.                                                                                       2003-2019
                 Pasadena, CA 91107

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                  Desc
                                                              Main Document    Page 29 of 35
 Debtor      Neumedicines, Inc.                                                                         Case number (if known) 2:20-bk-16475-ER



16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                           Desc
                                                              Main Document    Page 30 of 35
 Debtor      Neumedicines, Inc.                                                                         Case number (if known) 2:20-bk-16475-ER




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Supaporn Maroongroge                                                                                                       2008 to Present
                    166 N. Ivy Ave. #A
                    Monrovia, CA 91016
       26a.2.       Hebron Cheung                                                                                                              October 2011 - Jun
                    2724 Healther Heights Ave.                                                                                                 2019
                    Arcadia, CA 91006

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 2:20-bk-16475-ER                             Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                   Desc
                                                              Main Document    Page 31 of 35
 Debtor      Neumedicines, Inc.                                                                         Case number (if known) 2:20-bk-16475-ER



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Timothy Gallaher
                    480 W. Norman Ave.
                    Arcadia, CA 91007
       26c.2.       Raphael Nir
                    227 Bridle Trail Road
                    Needham, MA 02492

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Timothy Gallaher                               480 W. Norman Ave.                                  President and Board Member            9.68%
                                                      Arcadia, CA 91007

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Raphael Nir                                    227 Bridle Trail Road                               Chief Executive Officer and           8.44%
                                                      Needham, MA 02492                                   Board Member



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Lena A. Basile                                 10426 Helendale Ave.                                Chief Executive Officer,          2003-2020
                                                      Tujunga, CA 91042                                   Chairman of the Board
                                                                                                          and Majority
                                                                                                          Shareholder
       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Elliot Friedman                                717 W. Olympic Blvd., Ste. 207                      President and Board
                                                      Los Angeles, CA 90015                               Member


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 2:20-bk-16475-ER   Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10   Desc
                        Main Document    Page 32 of 35
Case 2:20-bk-16475-ER   Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10   Desc
                        Main Document    Page 33 of 35
    Case 2:20-bk-16475-ER                         Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10                                                   Desc
                                                  Main Document    Page 34 of 35


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Crystle J. Lindsey, SBN 281944
11766 Wilshire Boulevard, Suite 1170
Los Angeles, CA 90025
Phone: (310) 207-1494
Fax: (310) 442-0660
Email: crystle@wsrlaw.net




    Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.: 2:20-bk-16475-ER
         Neumedicines, Inc.                                                   ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I, Timothy Gallaher                                                           , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 2:20-bk-16475-ER   Doc 13 Filed 08/03/20 Entered 08/03/20 23:44:10   Desc
                        Main Document    Page 35 of 35
